Citation Nr: 1437566	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbosacral strain with L4-L5 and L5-S1 degenerative disc disease, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (the RO).

In June 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of which has been associated with the electronic records.

The Board's review includes the paper and electronic records.

At a December 2010 VA examination, the examiner noted that the Veteran retired from working due to back surgery and an umbilical hernia.  This assertion raises the issue of entitlement to a total disability rating based on individual unemployability.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law, it is essentially a component of the claim for a higher rating for the service-connected lumbar spine disability.

The issue of entitlement to service connection for erectile dysfunction as secondary to the service-connected lumbosacral strain with L4-L5 and L5-S1 degenerative disc disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript, page 13.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he had received treatment from Dr. LeF. and that he underwent a magnetic resonating imaging (MRI) scan of the lumbar spine at North Oaks Medical Center.  See hearing transcript, pages 12, 19.  He also testified that he received emergency room treatment at the Lillie Kemp Medical Center last year.  Id. at 17-18.  VA treatment records reflect that his primary care doctor is at Lillie Kemp Medical Center.  The AOJ should attempt to obtain these private treatment records as well as any additional VA treatment records, to include VA treatment records during the one-year period prior to the appellant filing his claim in November 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified that a private doctor has recommended surgery for the lumbar spine disability and that this disability has worsened, to include increased numbness, since the last VA examination in January 2013.  See hearing transcript, pages 10-11, 16-17.  Therefore, another VA examination is warranted.  This examination should also address whether he is unemployable as a result of his service-connected back disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim for TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his lumbar spine disability, erectile dysfunction, and related neurological disorders.  Attempt to obtain all treatment records from Dr. LeF.; a report of the MRI scan of the lumbar spine done at North Oaks Medical Center; and all records from the Lillie Kemp Medical Center from November 2009 to the present, to include all treatment records by his primary care provider and emergency room treatment in 2013.  Regardless of the Veteran's response, obtain all records from Southeast Louisiana Veterans Health Care System from November 2009 to January 2011 and from July 2013 to the present.

3.  Thereafter, the Veteran should be scheduled for an examination to determine the nature and extent of his low back disability and whether he is unemployable due to the low back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including range of motion testing, should be conducted.  All pertinent low back pathology which is found on examination should be noted in the evaluation report.

The examiner should discuss any neurological deficits found to be associated with the service-connected disorder, to include the nerve or nerves involved and the severity of the neurological impairment.

The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected lumbosacral strain with L4-L5 and L5-S1 degenerative disc disease, and if service connection is granted for erectile dysfunction, erectile dysfunction.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The AOJ should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

